Exhibit 10.31

EXECUTION COPY

AMENDMENT NO. 3

Dated as of September 25, 2014

to

CREDIT AGREEMENT

Dated as of June 23, 2011

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of September 25, 2014 by and
among (i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation,
Unisys NPL, Inc. and Unisys AP Investment Company I (each a “Guarantor” and,
collectively, the “Guarantors” and, collectively with the Borrower, the “Credit
Parties”), (iii) the undersigned Lenders and (iv) General Electric Capital
Corporation, as administrative agent (the “Agent”), under that certain Credit
Agreement dated as of June 23, 2011 by and among the Borrower, the other Credit
Parties, the Lenders from time to time party thereto and the Agent (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Credit Parties have requested that the Lenders and the Agent agree
to certain amendments to the Credit Agreement, including an extension of the
Revolving Termination Date;

WHEREAS, the Credit Parties, the Lenders and the Agent have so agreed on the
terms and conditions set forth herein;

WHEREAS, each New Lender (as defined below) wishes to become a party to the
Credit Agreement as a “Lender” on the date hereof;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders and the Agent hereby agree to enter into this Amendment.

1. New Lender.

(a) Effective as of September 25, 2014 (the “Amendment Effective Date”), but
subject to the satisfaction of the conditions precedent set forth in Section 3
below, each of the Lenders party to the Credit Agreement immediately prior to
the date hereof (collectively, the “Existing Lenders”) hereby agrees that the
Agent shall have full power and authority to allocate the Revolving Loan
Commitment of such Existing Lender as in effect immediately prior to the
Amendment Effective Date such that, immediately after giving effect to such
allocations on the Amendment Effective Date, each Existing Lender and each New
Lender shall hold the “Revolving Loan Commitment” set forth next to its name on
Schedule 1.1(a) hereto. Each Existing Lender further agrees to make all
assignments and/or transfers, and hereby consents to any such assignments and
transfers, which may be necessary (including, without limitation, assignments of
Loans and Letter of Credit Obligations) to effect the allocations described in
the preceding sentence.



--------------------------------------------------------------------------------

(b) Effective as of the Amendment Effective Date, but subject to the
satisfaction of the conditions precedent set forth in Section 3 below, each New
Lender hereby acknowledges and agrees that, by its execution of this Amendment,
(i) such New Lender will be deemed to be a party to the Credit Agreement as a
“Lender”, (ii) such New Lender shall have all of the obligations of a “Lender”
under the Credit Agreement as if it had executed the same, (iii) such New Lender
shall hold the “Revolving Loan Commitment” set forth next to its name on
Schedule 1.1(a) hereto and (iv) such New Lender shall purchase at par from the
Existing Lenders, in immediately available funds, such New Lender’s Commitment
Percentage of the Loans and Letters of Credit Obligations outstanding as of the
Amendment Effective Date. Each New Lender hereby agrees to be bound by all of
the terms, provisions and conditions applicable to “Lenders” contained in the
Credit Agreement.

(c) For purposes of this Amendment, “New Lender” means each financial
institution that executes and delivers to the Agent a signature page to this
Amendment on which it is indicated that such financial institution is a “New
Lender”.

2. Amendment to the Credit Agreement. Effective as of the Amendment Effective
Date, but subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

(a) Subsection 1.1(a) of the Credit Agreement is amended to add the
parenthetical “(less the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans)” immediately following the term
“Borrowing Base” in the first sentence of clause (ii) thereof.

(b) Subsection 1.9(b) of the Credit Agreement is amended to replace the
reference to “one half of one percent (0.50%)” in clause (iii) thereof with
“0.375%”.

(c) Subsection 1.10(c) of the Credit Agreement is amended to (i) replace the
reference to “Cash Management Restoration Event” with “Trigger Event” in
subclause (y) of the second sentence thereof, (ii) replace the “and” at the end
of clause (i) of the last paragraph thereof with a comma and (iii) add the
following clause (iii) at the end of such paragraph: “and (iii) no payment by a
Guarantor and no proceeds of Collateral of a Guarantor shall be applied to
Excluded Rate Contract Obligations of such Guarantor”.

(d) Subsection 1.11(e) of the Credit Agreement is amended to amend and restate
clause (i) thereof in its entirety as follows:

“(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it (including, without limitation, with
respect to any Swing Loan) on the date specified therefor shall not relieve any
other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such loan, fund the purchase of any such participation, or
make any other such required payment on such date, and neither Agent nor, other
than as expressly set forth herein, any other Lender shall be responsible for
the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.”

(e) Subsection 1.11(e) of the Credit Agreement is amended to delete the third
parenthetical in clause (ii) thereof and substitute the following parenthetical
therefor: “(calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s (other than any other
Non-Funding Lender’s or Impacted Lender’s) Commitment Percentage had been
increased proportionately)”.

 

2



--------------------------------------------------------------------------------

(f) Subsection 1.11(e) of the Credit Agreement is amended to add the phrase “or
extended,” at the end of subclause (A) of the proviso in the first sentence of
clause (iii) thereof.

(g) Article III of the Credit Agreement is amended to replace each reference to
“the Closing Date” in Sections 3.5, 3.7, 3.15, 3.18, 3.19, 3.20, 3.22 and 3.29
thereof with “the Amendment No. 3 Effective Date”.

(h) Section 3.28 of the Credit Agreement is amended and restated it is entirety
as follows:

“3.28 Senior Notes. As of the Amendment No. 3 Effective Date, the Borrower has
delivered to Agent a complete and correct copy of the 2017 Notes Indenture
(including all material amendments, modifications and supplements thereto). All
Obligations, including the L/C Reimbursement Obligations, constitute
Indebtedness permitted under the 2017 Notes Indenture.”

(i) Subsection 4.2(d) of the Credit Agreement is amended and restated in its
entirety as follows:

“(d) within fifteen (15) days after the end of each calendar month, and at such
other times at more frequent intervals as Agent may reasonably require at any
time when a Trigger Event has occurred and is continuing, a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Borrowing Base of the Borrower as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require during the continuance of a Trigger Event;”.

(j) Subsection 4.2(m) of the Credit Agreement is deleted in its entirety and
replaced with “[RESERVED]”.

(k) Section 4.10 of the Credit Agreement is amended to add the following
sentence to the end of such Section:

“The Borrower will not request any Loan or incur any Letter of Credit
Obligations, and the Borrower shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit Obligations, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the laws
described in Section 3.27, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Person
referred to in Section 3.26 or (iii) in any manner that would result in the
violation of any law referred to in Section 3.27.”

(l) Section 4.11 of the Credit Agreement is amended to (i) replace the phrase
“at any time that Excess Availability is below $20.0 million” with “if a Trigger
Event has occurred and is continuing” and the phrase “Excess Availability falls
below $20.0 million” with “a Trigger Event occurs”, in each case, in subclause
(ii) of the third sentence thereof and (ii) replace the reference to “a Cash
Management Restoration Event” with “no Trigger Event” in subclause (y) of the
penultimate sentence thereof.

 

3



--------------------------------------------------------------------------------

(m) Section 5.1 of the Credit Agreement is amended to (i) delete the “and” at
the end of clause (bb) thereof, (ii) replace the period at the end of clause
(cc) thereof with “; and” and (iii) add the following clause (dd) at the end of
such section: “(dd) Liens incurred in favor of purchasers of accounts receivable
in connection with a Permitted Sales-Type Lease Transaction.”

(n) Section 5.2 of the Credit Agreement is amended to (i) delete the “and” at
the end of clause (e) thereof, (ii) replace the period at the end of clause
(f) thereof with “; and” and (iii) add the following clause (g) at the end of
such section: “(g) Permitted Sales-Type Lease Transactions.”

(o) Subsection 5.5(a) of the Credit Agreement is amended to (i) replace the
reference to “$50.0” in clause (iii) thereof with “$150.0” and (ii) replace the
references to “2014 Notes or the 2015 Notes” and “September 21, 2016” in
subclause (2) of clause (v) thereof with “2017 Notes” and “September 21, 2018”,
respectively.

(p) Subsection 5.9(e) of the Credit Agreement is amended and restated in its
entirety as follows:

“(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, declare and pay cash dividends on its Capital Stock in
an aggregate amount not to exceed $22.5 million in any Fiscal Year;”.

(q) Section 6.1 of the Credit Agreement is deleted in its entirety and replaced
with “[RESERVED]”.

(r) Section 6.2 of the Credit Agreement is amended to amend and restate the
first sentence thereof in its entirety as follows:

“If a Trigger Event has occurred and is continuing, the Credit Parties shall not
permit the Fixed Charge Coverage Ratio for the twelve month period ending as of
the last day of the most recently ended Fiscal Quarter to be less than 1.05 to
1.00.”

(s) Subsection 8.1(b) of the Credit Agreement is amended to replace the
reference to “subsection 7.1(g)” in clause (i) of the first sentence thereof
with “subsection 7.1(f) or (g)”.

(t) Section 8.8 of the Credit Agreement is amended and restated in its entirety
as follows:

“8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement of, or the taking
of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including, without
limitation, preparation for and/or response to any subpoena or request for
document production relating thereto) or otherwise) in respect of, or legal
advice with respect to its rights or responsibilities under, any Loan Document.

 

4



--------------------------------------------------------------------------------

(b) Each Lender further agrees to indemnify Agent, each L/C Issuer and each of
their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Document or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by Agent, any L/C Issuer or
any of their respective Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent, any L/C
Issuer or any of their respective Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding Tax ineffective, failed to maintain a Participant Register or for
any other reason), or Agent reasonably determines that it was required to
withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).”

(u) Subsection 8.10(b) of the Credit Agreement is amended to (i) replace the
“and” immediately prior to the reference to “(aa)” in clause (ii) thereof with a
comma and (ii) add the phrase “and (dd)” immediately following such reference.

(v) Subsection 9.2(a) of the Credit Agreement is amended to delete the phrase “,
faxing it to 866 545 6600 with an appropriate bar code fax coversheet” in clause
(ii) of the first sentence thereof.

(w) Subsection 9.6(a) of the Credit Agreement is amended to add the following
sentence to the end thereof: “This Section 9.6(a) shall not apply with respect
to Taxes other than any Taxes that represent Liabilities from any non-Tax
claim.”

 

5



--------------------------------------------------------------------------------

(x) Subsection 9.9(c) of the Credit Agreement is amended to replace the
reference to “clause (e) or (f)” in the first parenthetical of the first
sentence thereof with “clause (e), (f) or (g)”.

(y) Subsection 9.9(f) of the Credit Agreement is amended to (i) add the phrase
“Grant of Option to Fund to” prior to the reference to “SPVs” in the title
thereof, (ii) delete the entirety of such subsection other than the first
sentence thereof and (iii) delete clause (ii) of the first sentence thereof and
substitute the following therefor:

“(ii) such Lender’s rights and obligations, and the rights and obligations of
the Credit Parties and the Secured Parties towards such Lender, under any Loan
Document shall remain unchanged and each other party hereto shall continue to
deal solely with such Lender, which shall remain the holder of the Loans and
Letter of Credit Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Article X, but, with
respect to Section 10.1, only to the extent such participant or SPV delivers the
tax forms such Lender is required to collect pursuant to subsection 10.1(f) and
then only to the extent of any amount to which such Lender would be entitled in
the absence of any such grant or participation except to the extent such
entitlement to receive a greater amount results from any change in, or in the
interpretation of, any Requirement of Law that occurs after the date such grant
or participation is made and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV granted an
option pursuant to this clause (f) or participant have the right to enforce any
of the terms of any Loan Document, and”.

(z) Section 9.9 of the Credit Agreement is amended to add the following
subsections (g) and (h) thereto:

“(g) Assignments to Affiliate SPVs. In addition to the other rights provided
elsewhere in this Section 9.9, each Lender that is an Affiliate of the Agent
may, subject to Section 1.4(c) and with notice to Agent in such form as shall be
acceptable to the Agent (but without the consent of any Person and without
compliance with any limitation or procedure specified in subsection 9.9(b) or
9.9(c)), sell, transfer, negotiate or assign all or any portion of its rights,
title or interests hereunder with respect to any Loans and Letter of Credit
Obligations (including any interest accrued or to accrue thereon) to an SPV that
is an Affiliate of such Lender, and such SPV may thereafter, with notice to
Agent, assign such Loan to any other SPV that is an Affiliate of such Lender or
re-assign all or a portion of its interests in any Loans or Letter of Credit
Obligations to the Lender holding the related Revolving Loan Commitment;
provided, however, that, whether as a result of any term of any Loan Document or
of such Sale, no such SPV shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and none shall be liable for any
obligation of such Lender hereunder. In the case of any Sale pursuant to this
clause (g), any assignee SPV shall have all the rights of a Lender hereunder,
including the rights described in Section 8.3(c) and the right to receive all
payments with respect to the assigned Obligations. Each such SPV shall be
entitled to the benefit of Section 10.1 only to the extent such SPV delivers the
tax forms the assigning Lender is required to collect pursuant to subsection
10.1(f) and then only to the extent of any amount to which such Lender would be
entitled in the absence of any such assignment except to the extent such
entitlement to receive a greater amount results from any change in, or in the
interpretation of, any Requirement of Law that occurs after the date such
assignment is made.

 

6



--------------------------------------------------------------------------------

(h) No party hereto shall institute (and the Borrower shall cause each other
Credit Party not to institute) against any SPV that funds or purchases any
Obligation pursuant to clauses (f) or (g) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Revolving Loan Commitments and the payment in full of the
Obligations. In addition, notwithstanding anything to the contrary contained in
this Section 9.9, any SPV may disclose on a confidential basis any non-public
information relating to its Loans to any rating agency rating the obligations of
such SPV. For the avoidance of doubt, an SPV that is a trust formed by or at the
direction of a Lender or an Affiliate of a Lender, as depositor, shall be deemed
to be an Affiliate of such Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person other than Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent shall have no responsibility for
maintaining a Participant Register.”

(aa) Article IX of the Credit Agreement is amended to add the following
Section 9.28 thereto:

“9.28 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Swap Obligations under any Secured Rate Contract (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 9.28
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 9.28, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 9.28 shall remain in full force and effect until the guarantees in
respect of Swap Obligations under each Secured Rate Contract have been
discharged, or otherwise released or terminated in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 9.28
constitute, and this Section 9.28 shall be

 

7



--------------------------------------------------------------------------------

deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”

(bb) Section 10.1 of the Credit Agreement is amended to replace each reference
to “tax” appearing therein with “Tax” and, further, to:

(i) amend and restate subsections 10.1(a) and 10.1(b) thereof in their entirety
as follows:

“(a) Except as required by a Requirement of Law, each payment by any Credit
Party under any Loan Document shall be made without deduction or withholding for
any present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax, penalties
or other Liabilities) with respect thereto (collectively, “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section 10.1), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Credit Party shall
make such deductions, (iii) the relevant Credit Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to Agent an original or certified
copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to Agent.”;

(ii) replace all references to “Taxes and Other Taxes” in subsection (d) thereof
with “Indemnified Taxes” and add the phrase “or payable” immediately following
the reference to “paid” in the first sentence of subsection (d) thereof;

(iii) add the phrase “or W-8BEN-E” immediately following each reference to “Form
W-8BEN” in subsection (f) thereof;

(iv) replace the reference to “such applicable reporting requirements” at the
end of clause (iv) of subsection (f) thereof with “its obligations under FATCA
or to determine the amount to deduct and withhold from such payment”;

(v) add the following sentence to the end of clause (iv) of subsection
(f) thereof: “Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the Amendment No. 3 Effective Date.”; and

(vi) add the following new clauses (g), (h) and (i) thereto:

“(g) For purposes of determining withholding Taxes imposed under FATCA, from and
after Amendment No. 3 Effective Date, the Borrower and Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

8



--------------------------------------------------------------------------------

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 10.1 (including by the payment of
additional amounts pursuant to Section 10.1(b)), it shall pay to the relevant
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 10.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Credit Party, upon the
request of such Secured Party, shall repay to such Secured Party the amount paid
over pursuant to this Section 10.1(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 10.1(h), in no event
shall the Secured Party be required to pay any amount to a Credit Party pursuant
to this Section 10.1(h) the payment of which would place the Secured Party in a
less favorable net after-Tax position than the Secured Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 10.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

(i) The Credit Parties hereby acknowledge and agree that (i) neither GE Capital
nor any Affiliate of GE Capital has provided any Tax advice to any Tax Affiliate
in connection with the transactions contemplated hereby or any other matters and
(ii) the Credit Parties have received appropriate Tax advice to the extent
necessary to confirm that the structure of any transaction contemplated by the
Credit Parties in connection with this Agreement complies in all material
respects with applicable federal, state and foreign Tax laws.”

(cc) Subsection 10.2(a) of the Credit Agreement is amended to insert the
following parenthetical “(or with respect to any Lender, if later, the date on
which such Lender becomes a Lender)” immediately following the phrase “after the
date hereof”.

(dd) Subsection 10.3(a) of the Credit Agreement is amended to (i) insert the
parenthetical “(or with respect to any Lender, if later, the date on which such
Lender becomes a Lender)” immediately following the phrase “subsequent to the
date hereof” in clause (ii) thereof, (ii) insert an “(x)” immediately prior to
the phrase “there shall be any increase in cost” after clause (ii) thereof,
(iii) delete the second parenthetical therein and substitute “or (y) the Lender
or L/C Issuer shall be subject to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto” therefor and (iv) add the phrase
“or such Taxes” preceding the semicolon therein.

(ee) Subsection 10.3(b) of the Credit Agreement is amended to (i) add the phrase
“or liquidity” immediately following both the first and the third reference to
“capital” therein and (ii) add the phrase “and liquidity” immediately following
the reference to “capital adequacy” and at the end of the second parenthetical
therein.

 

9



--------------------------------------------------------------------------------

(ff) Section 11.1 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order:

“2017 Notes” means the 6.25% Senior Notes Due 2017 issued by the Borrower
pursuant to the 2017 Notes Indenture.

“2017 Notes Indenture” means the Indenture dated as of June 1, 2012, as
supplemented by the First Supplemental Indenture dated as of August 21, 2012
among the Borrower, the “Subsidiary Guarantors” from time to time party thereto
and the 2017 Notes Trustee.

“2017 Notes Trustee” means Wells Fargo Bank, National Association, in its
capacity as “Trustee” under the 2017 Notes Indenture and any successor “Trustee”
under the 2017 Notes Indenture.

“Amendment No. 3 Effective Date” means September 25, 2014.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Guarantor” means each Credit Party other than the Borrower.

“Indemnified Tax” means (a) any Tax imposed on or with respect to any payment
made by or on account of any obligation of any Credit Party under any Loan
Document other than an Excluded Tax and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

 

10



--------------------------------------------------------------------------------

“Permitted Sales-Type Lease Transaction” means a limited recourse sale of
payment obligations owing to the Borrower or any Subsidiary of the Borrower in
relation to sales-type leases in exchange for cash proceeds; provided that at
the time of any such sale, (x) no Default or Event of Default shall exist or
result from such sale and (y) after giving pro forma effect to such sale and any
repayment of Loans substantially concurrent with such sale, the Total Exposure
would not exceed the Borrowing Base by more than the amount of Overadvances
permitted in writing by the Agent which are not then due and payable.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

A “Trigger Event” shall be continuing any time that Excess Availability is less
than the greater of (i) $18.75 million and (ii) 12.5% of the Aggregate Revolving
Loan Commitment at such time. Upon the occurrence of a Trigger Event, such
Trigger Event shall be deemed to be continuing until the first date on which at
all times during the preceding thirty (30) consecutive days, Excess Availability
shall have been greater than the greater of (i) $18.75 million and (ii) 12.5% of
the Aggregate Revolving Loan Commitment.

“Unbilled Commercial Account Advance Rate” shall mean, as of any date of
determination, a percentage equal to the lesser of:

 

  (i) 90%; and

 

  (ii) 95% minus the Unbilled Commercial Dilution Reserve.

“Unbilled Commercial Dilution Reserve” shall mean, as of any month period, an
amount equal to the product of (i) 2 and (ii) the Dilution Reserve Ratio for
Unbilled Commercial Accounts as of the last day of such month period.

“Unbilled Government Account Advance Rate” shall mean, as of any date of
determination, a percentage equal to the lesser of:

 

  (i) 90%; and

 

  (ii) 95% minus the Unbilled Government Dilution Reserve.

“Unbilled Government Dilution Reserve” shall mean, as of any month period, an
amount equal to the product of (i) 2 and (ii) the Dilution Reserve Ratio for
Unbilled Government Accounts as of the last day of such month period.

 

11



--------------------------------------------------------------------------------

(gg) Section 11.1 of the Credit Agreement is amended to delete the definitions
of “Cash Management Restoration Event” and “Unbilled Account Advance Rate”.

(hh) Section 11.1 of the Credit Agreement is to amend and restate each of the
following definitions in its entirety as follows:

“Applicable Margin” means:

(i) if Quarterly Average Usage during the most recently ended Fiscal Quarter is
greater than or equal to fifty percent (50%) of the average daily Maximum
Revolving Loan Balance during such Fiscal Quarter, 1.25% per annum, in the case
of any Base Rate Loan, and 2.25% per annum, in the case of any LIBOR Rate Loan;
and

(ii) if Quarterly Average Usage during the most recently ended Fiscal Quarter is
less than fifty percent (50%) of the average daily Maximum Revolving Loan
Balance during such Fiscal Quarter, 0.75% per annum, in the case of any Base
Rate Loan, and 1.75% per annum, in the case of any LIBOR Rate Loan.

The Applicable Margin shall be in effect for the duration of any Fiscal Quarter
commencing on the first day of any such Fiscal Quarter. If an Event of Default
is continuing at the time that a reduction in the Applicable Margins is to be
implemented in accordance with the foregoing, such reduction will be deferred
until the first day of the calendar month after the written waiver thereof.

“Billed Commercial Dilution Reserve” shall mean, as of any month period, for
Billed Commercial Accounts, an amount equal to the product of (i) 2 and (ii) the
Dilution Reserve Ratio for Billed Commercial Accounts as of the last day of such
month period.

“Billed Government Dilution Reserve” shall mean, as of any month period, for
Billed Government Accounts, an amount equal to the product of (i) 2 and (ii) the
Dilution Reserve Ratio for Billed Government Accounts as of the last day of such
month period.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

  (a) the Aggregate Revolving Loan Commitment; and

 

  (b) an amount equal to the positive difference, if any, of:

(i) the product of (A) the Billed Commercial Account Dynamic Advance Rate
multiplied by (B) the Outstanding Balance of Eligible Accounts that are Billed
Commercial Accounts; plus

(ii) the product of (A) the Billed Government Account Dynamic Advance Rate
multiplied by (B) the Outstanding Balance of Eligible Accounts that are Billed
Government Accounts; plus

(iii) the lesser of:

(x) $35.0 million; and

 

12



--------------------------------------------------------------------------------

(y) the sum of:

(I) the product of:

(A) the Unbilled Commercial Account Advance Rate;

multiplied by

(B) the Outstanding Balance of Eligible Accounts that are Unbilled Commercial
Accounts; and

(II) the product of:

(A) the Unbilled Government Account Advance Rate;

multiplied by

(B) the Outstanding Balance of Eligible Accounts that are Unbilled Government
Accounts minus the Unbilled Government Account Reserve Amount;

minus

(iv) Reserves established by Agent at such time in its Permitted Discretion,

in each case with respect to clauses (b)(i) through (b)(iv) as set forth on the
most recent Borrowing Base Certificate delivered pursuant to this Agreement,
less Reserves established at or after the delivery of the last Borrowing Base
Certificate by Agent in its Permitted Discretion on notice thereof to the
Borrower; plus Reserves included in the calculation of the Borrowing Base in
such Borrowing Base Certificate that Agent has elected by notice to the Borrower
to remove from the calculation of the Borrowing Base at such time.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

“Dilution Reserve Ratio” shall mean as of any date of determination, for
purposes of calculating the Billed Commercial Dilution Reserve, the Billed
Government Dilution Reserve, the Unbilled Commercial Dilution Reserve or the
Unbilled Government Dilution Reserve, as applicable, the highest applicable
Dilution Trigger Ratio occurring during the most recent twelve month period
preceding such date.

 

13



--------------------------------------------------------------------------------

“Dilution Trigger Ratio” shall mean:

(i) for purposes of calculating the Billed Commercial Dilution Reserve, a ratio
computed as of the last day of each month period by dividing: (a) the aggregate
Dilution Factors for all Commercial Accounts during the month period ending on
such date and the two month periods immediately preceding such month period; to
(b) the aggregate billed amount of all Commercial Accounts originated during the
third, fourth and fifth most recently ended month periods preceding such date;

(ii) for purposes of calculating the Billed Government Dilution Reserve, a ratio
computed as of the last day of each month period by dividing: (a) the aggregate
Dilution Factors for all Government Accounts during the month period ending on
such date and the two month periods immediately preceding such month period; to
(b) the aggregate billed amount of all Government Accounts originated during the
third, fourth and fifth most recently ended month periods preceding such date;
and

(iii) for purposes of calculating the Unbilled Commercial Dilution Reserve, a
ratio computed as of the last day of each month period by dividing: (a) the
aggregate Unbilled Net Dilution Adjustments for all Unbilled Commercial Accounts
during the month period ending on such date and the two month periods
immediately preceding such month period; to (b) the aggregate unbilled amount of
all Unbilled Commercial Accounts originated during the third, fourth and fifth
most recently ended month periods preceding such date; and

(iv) for purposes of calculating the Unbilled Government Dilution Reserve, a
ratio computed as of the last day of each month period by dividing: (a) the
aggregate Unbilled Net Dilution Adjustments for all Unbilled Government Accounts
during the month period ending on such date and the two month periods
immediately preceding such month period; to (b) the aggregate unbilled amount of
all Unbilled Government Accounts originated during the third, fourth and fifth
most recently ended month periods preceding such date.

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a Secured Party
under this Agreement in the capacity under which such Person makes a claim under
Section 10.1(b) or designates a new Lending Office, except in each case to the
extent such Person is a direct or indirect assignee (other than pursuant to
Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 10.1(b); (c) Taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.1(f);
and (d) any United States federal withholding Taxes imposed under FATCA.

 

14



--------------------------------------------------------------------------------

An “Extension Event” shall be continuing if:

(x) (1) the Agent and the Required Lenders have declared in writing that an
“Extension Event” has occurred and (2) the sum of (a) Excess Availability and
(b) Unrestricted Cash on Hand is not less than $130.0 million; or

(y) (1) the aggregate principal amount of the 2017 Notes is less than $100.0
million; (2) the Leverage Ratio is less than or equal to 1.0 to 1.0; and (3) no
Event of Default is continuing.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the
Amendment No. 3 Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Leverage Ratio” means, with respect to the Credit Parties as of any date, the
ratio of (a) Senior Secured Indebtedness outstanding as of such date to
(b) EBITDA of the Credit Parties for the last period of four consecutive Fiscal
Quarters ending on or before such date.

“Revolving Termination Date” means the earliest to occur of:

(a) June 22, 2018;

(b) May 15, 2017, if as of May 15, 2017, both:

(i) the 2017 Notes shall not have been either (x) retired or repaid or
(y) refinanced, replaced or refunded by indebtedness with a maturity date not
earlier than September 21, 2018; and

(ii) no Extension Event is continuing; and

(c) the date on which the Aggregate Revolving Loan Commitment shall terminate in
accordance with the provisions of this Agreement.

“Secured Rate Contract” means any Rate Contract between the Borrower and the
counterparty thereto, which (i) has been provided or arranged by a Lender or an
Affiliate of a Lender or (ii) Agent has acknowledged in writing constitutes a
“Secured Rate Contract” hereunder; provided that no Rate Contract may constitute
a Secured Rate Contract hereunder unless the Borrower and Agent has each
expressly consented thereto (such consent, in the case of Agent, not to be
unreasonably withheld or delayed).

(ii) The definition of “Base Rate” in Section 11.1 of the Credit Agreement is
amended to replace both references to “three months” therein with “one month”.

(jj) The definitions of “Billed Commercial Account Dynamic Advance Rate” and
“Billed Government Account Dynamic Advance Rate” in Section 11.1 of the Credit
Agreement are each amended to replace the reference to “85%” in clause
(i) thereof with “90%”.

 

15



--------------------------------------------------------------------------------

(kk) The definition of “Borrowing Base” in Section 11.1 of the Credit Agreement
is amended to replace the reference to “$30.0 million” therein with “$35.0
million”.

(ll) The definition of “Capital Adequacy Regulation” in Section 11.1 of the
Credit Agreement is amended to add the phrase “or liquidity” immediately
following the reference to “capital adequacy” therein.

(mm) The definition of “Cash Equivalents” in Section 11.1 of the Credit
Agreement is amended to delete clause (b) thereof and substitute the following
therefor: “(b) securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government or, in the case of any Foreign Subsidiary, by the government
of any other member country of O.E.C.D. (provided that the full faith and credit
of the United States or such other member country of O.E.C.D., as applicable, is
pledged in support of those securities), in each case, having maturities of not
more than two years from the date of acquisition;”.

(nn) The definition of “Designated Period” in Section 11.1 of the Credit
Agreement is amended to delete the reference to “$20.0 million” and substitute
“the greater of (i) $18.75 million and (ii) 12.5% of the Aggregate Revolving
Loan Commitment” therefor.

(oo) The definition of “Material Contract” in Section 11.1 of the Credit
Agreement is amended to add the phrase “, the 2017 Notes Indenture” immediately
following the reference to “the 2016 Notes Indenture”.

(pp) The definition of “Material Subsidiary” in Section 11.1 of the Credit
Agreement is amended to replace the reference to “$575.0 million” with “$650.0
million”.

(qq) The definition of “Obligations” in Section 11.1 of the Credit Agreement is
amended to add the following proviso to the end of such definition: “; provided,
that Obligations of any Guarantor shall not include any Excluded Rate Contract
Obligations solely of such Guarantor”.

(rr) The definition of “Required Lenders” in Section 11.1 of the Credit
Agreement is amended to delete the first reference to “more than” in clause
(a) thereof.

(ss) The definition of “Requirement of Law” in Section 11.1 of the Credit
Agreement is amended to add the following sentence to the end of such
definition: “For the avoidance of doubt, the term “Requirement of Law” shall
include FATCA and any intergovernmental agreements with respect thereto between
the United States and another jurisdiction.”

(tt) The definition of “Responsible Officer” in Section 11.1 of the Credit
Agreement is amended to (i) replace the “or” immediately following the reference
to “the principal accounting officer” with a comma and (ii) add the phrase “or
assistant treasurer” immediately following the reference to “the treasurer”.

(uu) The definition of “Secured Swap Provider” in Section 11.1 of the Credit
Agreement is amended to delete the proviso therein and substitute the following
therefor: “provided that, to the extent any Non-ABL Priority Lien Debt is
outstanding, such counterparty to such Rate Contract shall have executed and
delivered a joinder agreement to the Collateral Trust Agreement or shall have
otherwise become subject to the terms of such Collateral Trust Agreement in
accordance with its terms.”

 

16



--------------------------------------------------------------------------------

(vv) The definition of “Unbilled Account Advance Rate” in Section 11.1 of the
Credit Agreement is amended to replace the reference to “70%” in clause
(i) thereof with “90%”.

(ww) Subsection 11.2(f) of the Credit Agreement is amended to (i) add the phrase
“Except as otherwise provided with respect to FATCA,” to the beginning of such
subsection and (ii) replace the reference to “References” with “references”.

(xx) The Credit Agreement is amended to replace each reference to “Wells Fargo
Capital Finance, LLC” with “Wells Fargo Bank, National Association”.

(yy) Schedules 1.1(a), 3.5, 3.7, 3.15, 3.18, 3.19, 3.20 and 3.22 of the Credit
Agreement are amended and restated in their entirety as Schedules 1.1(a), 3.5,
3.7, 3.15, 3.18, 3.19, 3.20 and 3.22 hereto.

(zz) Exhibit 4.2(b) of the Credit Agreement is amended and restated in its
entirety as Exhibit 4.2(b) hereto.

3. Conditions of Effectiveness. The effectiveness of this Amendment on the
Amendment Effective Date is subject to the Agent’s receipt of each of the
following:

(a) duly executed counterparts of this Amendment from each Credit Party, the
Agent, each Existing Lender and each New Lender;

(b) a certificate of the secretary or an assistant secretary of each Credit
Party certifying (x) that there have been no changes in the certificate of
incorporation or other charter document of such Credit Party, as attached
thereto and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (y) the by-laws or other applicable organizational
document, as attached thereto, of such Credit Party as in effect on the date of
such certification and (z) resolutions of the board of directors or other
governing body of such Credit Party authorizing the execution, delivery and
performance of this Amendment and the Credit Agreement (as amended hereby);

(c) a good standing certificate for each Credit Party from the Secretary of
State of such Credit Party’s jurisdiction of its organization;

(d) an opinion of the Credit Parties’ counsel, in form, scope and substance
reasonably acceptable to the Agent;

(e) payment in full, in immediately available funds, for the account of the
Existing Lenders and for the Agent’s own account, as the case may be, of (i) all
fees and other amounts due and payable on or prior to the Amendment Effective
Date, including, to the extent invoiced at least one (1) Business Day prior to
the Amendment Effective Date, reimbursement or payment of all out-of-pocket
costs expenses (including Attorney Costs) required to be reimbursed or paid by
the Borrower under the Loan Documents and (ii) all accrued and unpaid interest
under the Credit Agreement, all accrued and unpaid fees under Section 1.9(b) of
the Credit Agreement and any amounts due and payable under Section 10.4 of the
Credit Agreement; and

(f) payment in full, in immediately available funds, of the fees described in
that certain fee letter dated as of the date hereof, among the Borrower, the
Agent and GE Capital Markets, Inc.

 

17



--------------------------------------------------------------------------------

4. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

6. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNISYS CORPORATION, as the Borrower By:  

/s/ Scott A. Battersby

Name:   Scott A. Battersby Title:   Vice President and Treasurer UNISYS HOLDING
CORPORATION, as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer UNISYS NPL,
INC., as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer UNISYS AP
INVESTMENT COMPANY I, as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GE ASSET BASED MASTER NOTE LLC, as a Lender

By:  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Kelly Gunness

Name:   Kelly Gunness Title:   Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Tanya Dyke

Name:   Tanya Dyke Title:   Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., as a Lender By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a New Lender By:  

/s/ Daniel K. Clancy

Name:   Daniel K. Clancy Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation